DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Status of Claims
This action is in reply to the application filed on   
Claims  are currently pending and have been examined.

Drawings
Figures 1-3 are objected to for failing to comply with 37 CFR 1.84(a)(1) and 37 CFR 1.84(l), which requires the drawings be in black, and that all drawings be made by a process which will give them satisfactory reproduction characteristics.  Every line, number, and letter must be durable, clean, solid black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined.  The weight of all lines and letters must be heavy enough to permit adequate reproduction.  This requirement applies to all lines however fine, to shading, and to lines representing cut surfaces in sectional views.  The replacement drawings are pixelated because applicant did not use black (RGB = 000 or Hex = 000000).  When black is not used, the dithering used to convert applicant's grayscale image to black and white will add white pixels to try to estimate applicant's "gray" color.  Therefore, applicant must be sure to use only black and white.
The drawings are objected to under 37 CFR 1.83(a) for failing to show fail to show details of the block diagrams, methods, and flowcharts of Figures 2-3 since the rectangular boxes, diamonds, and ovals are depicted without descriptors as to the functional flow as described in the specification.  The unlabeled rectangular boxes depicted in the drawings should be provided with descriptive text labels.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claim  are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The  contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Regarding Claim 2, the claim recites “wherein M, B, K are tunable control parameters.”  However, the disclosure contains only reference to the tunable control parameters themselves (See at least Instant PgPub ¶¶0047-0049, 0054-0056, 0061, 0065-0069).  The specification does not provide adequate written description of how M, B, K tunable control parameters are determined and applied to the impedance-adjusted vehicle steering command based on the claimed equation.  It is noted by examiner that the written description requirement is not necessarily met when the claim language appears in ipsis verbis in the specification (See MPEP 2163.03 V). Claimed subject matter should be described in the specification in such a manner as to enable one of ordinary skill in the art to make and use the invention. The specification fails to mention a how the M, B, K tunable control parameters are determined and applied to the impedance-adjusted vehicle steering command based on the claimed equation.
Regarding Claim 10, the claim recites “wherein M, B, K are tunable control parameters.”  However, the disclosure contains only reference to the tunable control parameters themselves (See at least Instant PgPub ¶¶0047-0049, 0054-0056, 0061, 0065-0069).  The specification does not provide adequate written description of how M, B, K tunable control parameters are determined and applied to the impedance-adjusted vehicle steering command based on the claimed equation.  It is noted by examiner that the written description requirement is not necessarily met when the claim language appears in ipsis verbis in the specification (See MPEP 2163.03 V). Claimed subject matter should be described in the specification in such a manner as to enable one of ordinary skill in the art to make and use the invention. The specification fails to mention a how the M, B, K tunable control parameters are determined and applied to the impedance-adjusted vehicle steering command based on the claimed equation.
Regarding Claim 18, the claim recites “wherein M, B, K are tunable control parameters.”  However, the disclosure contains only reference to the tunable control parameters themselves (See at least Instant PgPub ¶¶0047-0049, 0054-0056, 0061, 0065-0069).  The specification does not provide adequate written description of how M, B, K tunable control parameters are determined and applied to the impedance-adjusted vehicle steering command based on the claimed equation.  It is noted by examiner that the written description requirement is not necessarily met when the claim language appears in ipsis verbis in the specification (See MPEP 2163.03 V). Claimed subject matter should be described in the specification in such a manner as to enable one of ordinary skill in the art to make and use the invention. The specification fails to mention a how the M, B, K tunable control parameters are determined and applied to the impedance-adjusted vehicle steering command based on the claimed equation.
Claims 3-8, 11-16, and 19-20 are rejected for depending from a claim lacking adequate written description.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
  are rejected under 35 U.S.C. 102  as being  by Hayama (JP-2017189994-A), hereinafter “Hayama”.
Regarding Claim , 
 discloses:
A method for generating a steering command for controlling a vehicle during vehicle operations, the method comprising:
generating a first vehicle steering control torque command by a steering controller () in the vehicle while the vehicle is driven in a semi-autonomous mode (¶¶);
generating an impedance-adjusted vehicle steering angle command based on a first vehicle steering angle command that was generated to compensate for a trajectory error, and a measured driver steering torque command generated in response to navigation of the vehicle using a vehicle steering wheel () (¶¶);
generating an impedance-adjusted vehicle steering control torque command by the steering controller in the vehicle based on a difference between the impedance-adjusted vehicle steering angle command and a measured vehicle steering angle command (¶¶);
generating a steering command by a power steering system in the vehicle based on the measured driver steering torque command and the impedance-adjusted vehicle steering control torque command; and operating the vehicle in accordance with the steering command (¶¶).
Regarding Claim , 
 discloses:
9. A system in a vehicle for generating a steering command for controlling the vehicle during vehicle operations, the system comprising:
an impedance controller configured to generate an impedance-adjusted vehicle steering angle command based on a first vehicle steering angle command that was generated to compensate for a trajectory error, and a measured driver steering torque command generated in response to navigation of the vehicle using a vehicle steering wheel () (¶¶);
a steering controller () configured to generate a first vehicle steering control torque command while the vehicle is driven in a semi-autonomous mode (¶¶), and configured to generate an impedance-adjusted vehicle steering control torque command based on a difference between the impedance-adjusted vehicle steering angle command and a measured vehicle steering angle command (¶¶); and
a power steering system configured to generate the steering command based on the measured driver steering torque command and the impedance-adjusted vehicle steering control torque command; wherein the vehicle is configured to be operated in accordance with the steering command (¶¶).
Regarding Claim , 
 discloses:
17. Non-transitory computer readable media encoded with programming instructions configurable to cause a processor in a vehicle to perform a method for generating a steering command for controlling the vehicle during vehicle operations, the method comprising:
generating a first vehicle steering control torque command by a steering controller ()in the vehicle while the vehicle is driven in a semi-autonomous mode (¶¶);
generating an impedance-adjusted vehicle steering angle command based on a first vehicle steering angle command that was generated to compensate for a trajectory error, and a measured driver steering torque command generated in response to navigation of the vehicle using a vehicle steering wheel () (¶¶);
generating an impedance-adjusted vehicle steering control torque command by the steering controller in the vehicle based on a difference between the impedance- adjusted vehicle steering angle command and a measured vehicle steering angle command (¶¶);
generating a steering command by a power steering system in the vehicle based on the measured driver steering torque command and the impedance-adjusted vehicle steering control torque command; and operating the vehicle in accordance with the steering command (¶¶). 
Conclusion
The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  Applicant should consider the entirety of identified prior art references as applicable as to the limitations of the claims. It is noted that any citations to specific pages, paragraph numbers, columns, lines, or figures in the prior art references presented and any interpretation of the reference should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  See MPEP §2123.  It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A REINBOLD whose telephone number is (313)446-6607. The examiner can normally be reached on MON - FRI: 8AM - 5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft, can be reached on (571)270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may call Examiner Reinbold directly at (313)446-6607 (preferred) or use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/SCOTT A REINBOLD/Primary Examiner, Art Unit 3747